

116 HR 608 IH: School Watch and Tactics Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 608IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Higgins of Louisiana (for himself and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Attorney General and the Secretary of Education to develop and implement best
			 practices for occupation-specific education for school resource officers.
	
 1.Short titleThis Act may be cited as the School Watch and Tactics Act of 2019. 2.Development and implementation of best practices (a)In generalThe Attorney General, in consultation with the Secretary of Education, shall—
 (1)for the purpose of developing best practices for occupation-specific education for school resource officers, consult with—
 (A)State educational agencies and local educational agencies; (B)State and local law enforcement agencies;
 (C)school resource officers; (D)principals and other school leaders;
 (E)school safety experts, including individuals with expertise in tactical responses to security concerns; and
 (F)any other stakeholders determined to be relevant by the Attorney General; (2)not later than one year after the date of the enactment of this Act, and based on the consultation carried out under paragraph (1), develop and disseminate best practices for any occupation-specific education for school resource officers, including education in tactical responses to active shooter incidents and other security concerns; and
 (3)publish the best practices developed under paragraph (2) on a publicly accessible website of the Department of Justice.
 (b)DefinitionsIn this section: (1)School resource officerThe term school resource officer has the meaning given the term in section 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)).
 (2)ESEA TermsThe terms local educational agency, school leader, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 3.ReportNot later than one year after the date of the enactment of this Act, the Attorney General, in consultation with the Secretary of Education, shall submit to Congress a report that includes the best practices developed under section 2.
		